Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 5, 8, 11, 14, and 18 have been amended.
	Claims 2, 6, 12, 15, and 19 are original claims.
	Claims 3, 4, 7, 9, 10, 13, 16, 17, and 20 have been canceled.
	Claims 1, 2, 5, 6, 8, 11, 12, 14, 15, 18, and 19 are pending.
Claim Objections
Claim 1 is objected to because of the following informalities:  
	“wherein wherein obtaining the first user discontent score using at least the first FSI sample, comprises”  
	It appears as though the limitation should be recited as, “wherein obtaining the first user discontent score using at least the first FSI sample, comprises.”
	Appropriate correction is required.
Response to Arguments
	Applicant’s arguments on pages 8-14, filed on 8/3/21, have been fully considered but they are not persuasive. Applicant notes, on page 8, that claims 3-4, 7, 9-10, 13, 16-17, and 20 are cancelled without prejudice or disclaimer, claims 1-2, 5-6, 8, 11-12, 14-15, and 18-19 are now pending in the present application, claims 1, 8, and 14 are independent, and the remaining claims depend, either directly or indirectly, from independent claim 1, 8, or 14. 	
	Applicant’s arguments are fully considered, but are unpersuasive.

	Claim Objections:
	Applicant notes, on page 8, that claim 1 has been amended from, “connecting the user of the client with a customer support representative,” to, “connecting the user of the client device with a customer support representative.” In view of the amended limitations, the claim objection is withdrawn. However, the Examiner notes the amended claims result in an objection of claim 1, as discussed above.
	35 U.S.C. 101 Rejections:
	Applicant notes, on page 9, that claims 1-3, 7-9, 13-16, and 20 stand rejected under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more. Applicant notes, on page 9, that Applicant has amended independent claims 1, 8, and 14 to incorporate all of the limitations of claims 4, 10, and 17. The Examiner notes the incorporated limitations of claims 4, 10, and 12 of: receiving an OLM update comprising a set of optimal learning model parameters and a set of optimal learning model hyper-parameters; and adjusting the OLM using the set of optimal learning model parameters and the set of optimal learning model hyper-parameters, to obtain an adjusted OLM, wherein the first FSI sample is instead analyzed using the adjusted OLM, to obtain the learning model output, results in the claim limitations, as a whole, as amounting to significantly more than the judicial exception. In view of the amended claim limitations, the rejections under 35 USC 101 are withdrawn.
	35 U.S.C. 102 Rejections:
	Applicant notes, on page 9, that claims 1, 7, 8, 13, 14, and 20 stand rejected under 35 U.S.C. § 102(a)(2) as anticipated by U.S. Publication No. 2014/0024348 
	35 U.S.C. 103 Rejections:
	Applicant notes, on page 8, that Independent Claims 1, 8, and 14 are amended to incorporate all of the limitations of claims 3-4, 9-10, and 16-17, respectively, and to further clarify aspects of the claimed invention. 
	Applicant’s arguments, on pages 10-13, are directed to cited prior art not teaching or suggesting the amended claim limitations. The Examiner notes Independent Claims 1, 8, and 14 have been amended to include additional limitations not found in canceled claims 3-4, 9-10, and 16-17. Applicant argues, on page 12 and page 13, that, “because the Examiner has not yet established a prima facie case of obviousness for amended independent claims 1, 8, and 14, Applicant is under no obligation to submit evidence of non-obviousness. See MPEP § 2142.” The Examiner notes the substance of Applicant's arguments are directed to aspects of the amended claim limitations. The 
	Applicant’s arguments are fully considered, but are not persuasive.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 2, 5, 6, 8, 11, 12, 14, 15, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, “obtain a first user discontent score using at least the first FSI sample, wherein the first user discontent score is a degree of confidence representing a probability that a confidence interval represents a user's discontent with the client device,” is unclear in that, “a first user discontent score,” implies the recited score represents the discontent of the first user, however, the limitations appear to provide multiple possible interpretations of scopes for what the first user discontent score is intended to be comprised of and/or represent, wherein the recited first user discontent score does not represent the discontent of the first user. The Examiner notes subsequent limitations associated with what obtaining the first user discontent score see below) does not aid in identifying the intended interpretation of the scope for what the first user discontent score is intended to be comprised of and/or represent. While limitations of exemplary embodiments disclosed by the specification are not read into the claims, the Examiner notes the instant specification was consulted to aid in claim interpretation. Is the first user discontent score intended to be interpreted as a score representing the discontent of the first user? Is the first user discontent score intended to be a degree of confidence in the form of a numerical or categorical value, or is the first user discontent score a probability?
	Additionally, “a probability that a confidence interval represents a user's discontent with the client device,” is unclear. The first user discontent score does not represent the first user’s discontent with the client device, but the confidence interval represents the first user’s discontent with the client device? What is a confidence interval intended to be interpreted as measuring the confidence of in order to represent a user's discontent with the client device? What is a degree of confidence representing a probability that a confidence interval represents a user's discontent with the client device, and how is it represented by a score If a confidence interval is intended to be interpreted as an error range, a confidence interval would not represent a user's discontent with the client device, but would represent an error range associated with a user’s discontent with the client device.
	The Examiner notes the limitation does not provide any limits on how the first user discontent score is obtained, or calculated other than obtain a first user discontent score by using at least the first FSI sample..wherein obtaining the first user discontent score using at least the first FSI sample, comprises: analyzing the first FSI sample using an optimized learning model (OLM), to obtain a learning model output; and interpreting the learning model output, to derive the first user discontent score. As recited, the first user discontent score is obtained by 1) using at least the first FSI sample; 2) analyzing the first FSI sample [using an optimized learning model (OLM) to obtain a learning model output]; and 3) interpreting the learning model output [to derive the first user discontent score].
	While Applicant’s arguments, on page 8 of Remarks filed 8/3/21, assert that support for the claim amendments may be found in the instant specification at paragraphs [0062] and [0071], the Examiner notes the limitation was not disclosed in the original claims or original disclosure, and the specification and claims, as originally filed, do not comprise an exemplary embodiment wherein the first user discontent score is a degree of confidence representing a probability that a confidence interval represents a user's discontent with the client device or a disclosure of the elements comprising the limitations.	
	Regarding the broadest reasonable interpretation of, “a user discontent score,”. Additionally, the specification describes, “the derivation of user discontent scores based on anomaly detection and machine learning methodologies,” (0012). The specification also states (emphasis added):

	FSI may refer to real-time captured data representing a set of features (i.e., measurable properties or characteristics) pertinent to user dissatisfaction (or discontent) classification and/or regression. That is, each feature may refer to a factor (or variable) - observed on the client device - that may, at least in part, cause or exhibit user discontent with the client device (0026)

	FSI may refer to real-time captured data representing a set of features (i.e., measurable properties or characteristics) pertinent to user dissatisfaction (or discontent) classification and/or regression. That is, each feature may refer to a factor (or variable) - observed on the client device - that may, at least in part, cause or exhibit user discontent with the client device (0035)

	Examples of these features may include, but are not limited to: (a) a number of client device crashes recorded over a chosen time window, where more client device crashes tend to infer that the client device is not performing well, which leads to user discontent; (b) a number of user-initiated client device restarts recorded over a chosen time window, where more user-initiated client device restarts tend to infer that the client device is not performing well, which leads to user discontent; (c) input device (e.g., keyboard, mouse, etc.) usage patterns (described below) recorded over a chosen time window, where higher usage frequency and/or intensity tend to infer that a user, operating the client device, is stressed or angry, which may indicate user discontent; (d) operating system (OS) response time (i.e., an amount of time the OS may take to respond to a user request for a service on the client device) recorded over a chosen time window, where higher OS response times tend to infer that the user is waiting longer for a service to manifest following a request, which leads to user discontent; and (e) computer processor usage, while executing one or more computer programs, recorded over a chosen time window, where higher computer processor usage tends to infer that the client device is not performing well, which leads to user discontent. One of ordinary skill will appreciate that additional or alternative features may be used in user discontent classification and/or regression without departing from the scope of the invention. (0036)
	
	Additionally, the specification states (emphasis added):

	By way of another example, the questionnaire may additionally or alternatively present another question prompting the user to quantify their dissatisfaction with the client device, which may be answered through a numerical or categorical scale answer set (e.g., { 0 (satisfied), 1, 2, ..., 10 (dissatisfied) } or { "very dissatisfied", "dissatisfied", "neutral", "satisfied", "very satisfied" }). (0042)

	In Step 212, after determining (in Step 210) that the user has completed the satisfaction survey (presented to the user in Step 208), the completed satisfaction survey is processed. Specifically, in one embodiment of the invention, the answers selected (or provided) by the user, with respect to the prompted questions, may be mapped to (or used as) one or more target labels. A target label may refer to a discrete numerical or categorical value assigned to represent a class (i.e., in classification learning models) or a state (i.e., in regression learning models). For example, from the first exemplary question prompted to the user above, the answer given by the user (e.g., { yes } or { no }) may be mapped to: a "discontent" (e.g., categorical) or 1 (e.g., numerical) class if the user had answered with "yes"; or a "content" (e.g., categorical) or 0 (e.g., numerical) class if the user had alternatively answered with "no". By way of the second exemplary question prompted to the user above, the answer given by the user (e.g., { an integer between and including 0 and 10 }) may be mapped to a numerical value, within a similar numerical scale, to which a state (i.e., level) of discontent may be assigned. (0044)

The Examiner notes the user discontent score, as described by the specification, may be determined without a user providing a score as an indication of discontent, and may also be determined by a model that also accounts for a user providing a score as an indication of discontent (as per claim 6). As such, as described by the specification, the user discontent score may be interpreted as a score associated with any feature, factor, or variable (i.e., any measureable property or characteristic) observed on the client device - that may, at least in part, cause or exhibit user discontent with the client device. As such, under the broadest reasonable interpretation, the user discontent score may comprise a score based on any feature, factor, or variable (i.e., any measureable property or characteristic) observed on the client device - that may, at least in part, cause or exhibit user discontent with the client device, the user discontent score may comprise a score indicating a level of user discontent (i.e., a score indicating a level of customer satisfaction or dissatisfaction), and the user discontent score may be provided by a user or based on data associated with an indication of customer satisfaction or dissatisfaction.	
	In order to advance compact prosecution, the Examiner interprets the limitations as requiring:
obtain a first user discontent score using at least the first FSI sample, 
wherein obtaining the first user discontent score using at least the first FSI sample, comprises: 
analyzing the first FSI sample using an optimized learning model (OLM), to obtain a learning model output; and 
interpreting the learning model output, to derive the first user discontent score;
wherein the first user discontent score represents the discontent of the first user; and 
wherein the first FSI sample comprises data associated with a degree of confidence, a probability, or a range.
The discussion of claim 1 applies to the substantially similar limitations of claim 8 and claim 14.
The claims are unclear in that a person of ordinary skill in the art would not be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement.
Claims 2, 5, and 6 are rejected due to their dependency from claim 1. Claims 11-12 are rejected due to their dependency from claim 8. Claims 15, 18, and 19 are rejected due to their dependency from claim 14.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 6, 8, 11, 12, 14, 15, 18, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the Examiner asserts that the specification, as originally filed, fails to disclose with enough specificity, the following limitations:
	A. Claims 1, 8, and 14 recite: “wherein the first user discontent score is a degree of confidence representing a probability that a confidence interval represents a user's discontent with the client device.” However, the specification does not provide an adequate written description of the limitation, as claimed.
	The Examiner notes the specification states (emphasis added):
	In Step 402, the FSI sample (obtained by way of the sample analysis request received in Step 400) is analyzed using one or more optimized learning models (OLM). In one embodiment of the invention, an OLM may represent a computer program that implements a machine learning paradigm (e.g., a neural network, a decision tree, a support vector machine, a linear regression classifier, etc.), which has been optimized through supervised learning (described above), and may be designed and configured to predict user discontent with a given client device based on analyzing FSI samples submitted from the given client device. [0061]
	In Step 404, the learning model output(s) (obtained in Step 402) is/are subsequently interpreted, thus deriving a user discontent score. In one embodiment of the invention, the user discontent score may refer to a degree of confidence that a user of (or operating) the client device is discontent with the client device based on the FSI sample (obtained in Step 400). [0062]
	In Step 508, the sample analysis request (generated in Step 506) is subsequently transmitted, over a network, to the USS. In Step 510, following the transmission of the sample analysis request, a sample analysis response is received from the USS. In one embodiment of the invention, the sample analysis response may represent a service response to the sample analysis request (transmitted in Step 508). Further, the sample analysis response may include a user discontent score therein. The user discontent score may refer to a degree of confidence that a user of (or operating) the client device is discontent with the client device based on the FSI sample (extracted in Step 502). [0071]
	
	While Applicant’s arguments, on page 8 of Remarks filed 8/3/21, assert that support for the claim amendments may be found in the instant specification at paragraphs [0062] and [0071], the Examiner notes the limitation was not disclosed in the original claims or original disclosure, and the specification and claims, as originally filed, do not comprise an exemplary embodiment wherein the first user discontent score is a degree of confidence representing a probability that a confidence interval represents a user's discontent with the client device or a disclosure of the elements comprising the limitations.	
	As such, the specification does not provide an adequate written description of the limitation, wherein the first user discontent score is a degree of confidence representing a probability that a confidence interval represents a user's discontent with the client device such that Applicant has reasonably conveyed possession of the claimed invention to one of ordinary skill in the art.
Claims 2, 5, and 6 are rejected due to their dependency from claim 1. Claims 11-12 are rejected due to their dependency from claim 8. Claims 15, 18, and 19 are rejected due to their dependency from claim 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 8, 11, 12, 14, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst, U.S. Patent Application Publication 20140024348, in view of Nieves, U.S. Patent Application Publication 20200036603, and further in view of Achin, U.S. Patent Application Publication 20180060744.
Claims 1, 8, and 14, the claims are substantially similar. The discussion of prior art applies to substantially similar claim limitations of the independent claims and substantially similar limitations of subsequent dependent claims. 
	Regarding claims 1, 8, and 14:
	NOTE: As discussed above, the claims are rejected under 35 USC 112(b). In order to advance compact prosecution, the Examiner interprets the limitations of, “obtain a first user discontent score using at least the first FSI sample, wherein the first user discontent score is a degree of confidence representing a probability that a confidence interval represents a user's discontent with the client device,”  as requiring:
obtain a first user discontent score using at least the first FSI sample, 
wherein obtaining the first user discontent score using at least the first FSI sample, comprises: 
analyzing the first FSI sample using an optimized learning model (OLM), to obtain a learning model output; and 
interpreting the learning model output, to derive the first user discontent score;
wherein the first user discontent score represents the discontent of the first user; and 
wherein the first FSI sample comprises data associated with a degree of confidence, a probability, or a range.
	Hurst — which is directed to systems and methods for providing mobile device support services — discloses:
	(claim 1) A method for processing user feedback on client devices, comprising:
	(claim 8) A system, comprising: a processor; memory comprising instructions, which when executed by the processor, enable the system to perform a method, the method comprising:
	(claim 14) A non-transitory computer readable medium (CRM) comprising computer readable program code, which when executed by a computer processor on a client device, enables the computer processor to:
Systems, methods, apparatuses and computer program products are provided herein for providing mobile device support services (0006); The system of such example embodiments provides an intelligent engine capable of automatically identifying device performance issues and/or determining the cause of a consumer's complaint about their device's behavior and performance and, where possible, to automatically repair the device, obviating the need for the consumer to return the perceived faulty device. Where it is not possible to repair the device automatically using self -help tools, the system of some example embodiments will make recommendations to the user to escalate the session to a human expert that is potentially more capable of solving the problem (0008); the memory 214 may comprise a non-transitory computer-readable storage medium (0038);  Among the contents of the memory 214, applications may be stored for execution by the processor 212 in order to carry out the functionality associated with each respective application (0038; see also 0037, 0040); the processor…may be embodied as various means, such as circuitry, hardware, a computer program product comprising computer readable program instructions stored on a computer readable medium (0040)]
	aggregating feature set information (FSI) for a client device; 
	[monitoring mobile device performance and conveying monitored data to the mobile device support apparatus to facilitate remote analysis and diagnosis of any issues potentially affecting mobile device performance (0007); device diagnostics may be performed on the basis of individual device datasets and/or aggregated data to identify potential faults, such as trending issues (0062; see also 0063)]
	extracting a first FSI sample from the FSI; 
	[device diagnostics may be performed on the basis of individual device datasets and/or aggregated data to identify potential faults, such as trending issues, poorly behaving applications, malicious applications (e.g., "malware"), conflicting applications and/or the like (0062); identification of malware or other poorly behaving application may, for example be made on the basis of a comparison of a change between two successive application profiles captured for a mobile device (e.g., an application profile captured before a problem was observed and an application profile captured after a problem was observed). In some example embodiments, system logs and/or application logs may be analyzed to identify applications that frequently crash, have memory leaks, and/or cause other issues (0068)] The Examiner interprets capturing two successive application profiles as extracting a first and second FSI sample from the FSI.
	obtaining a first user discontent score using at least the first FSI sample,
	While Hurst discloses taking into account one or more user ratings [wherein ratings may be interpreted as scores] so that a user's relative satisfaction or frustration with their self-help experience prior to the call may be evaluated and taken into consideration when determining a customer service representative. (0110), which teaches or suggests the broadest reasonable interpretation of obtaining a first user discontent score using at least the first FSI sample, Hurst also teaches or suggests the limitation as described by the instant specification (as discussed in the Note above):
	[Each of the fault profiles may, for example, comprise information regarding device configurations, such as installed applications, device settings, usage characteristics, or the like, which have been determined, such as based on the aggregated data discussed above, to either give rise to, or increase the probability of giving rise to, one or more device faults. Accordingly, such fault profiles may additionally comprise statistical information, such as a probability that a particular device configuration or a particular aspect of a device configuration would give rise to one or more particular faults (0063); In some example embodiments, system logs and/or application logs may be analyzed to identify applications that frequently crash, have memory leaks, and/or cause other issues (0068); indicia of various application characteristics may be determined for applications loaded on a mobile device… indicia of performance characteristics of an application may comprise scores, ratings, or the like, and may, according to example embodiments, be provided to the mobile device (0067)] The Examiner interprets usage characteristics, application characteristics, and indicia of performance characteristics as comprising crashes, memory leaks, and/or other issues, and the Examiner interprets the disclosure as related to statistical information, such as a probability that a particular device configuration or a particular aspect of a device configuration would give rise to one or more particular faults and a score associated with indicia of performance characteristics based at least upon a first application profile [i.e., the first FSI sample] captured [i.e., extracted] for a mobile device as teaching or suggesting obtaining a first user discontent score using at least the first FSI sample.
	identifying user discontent exhibited on the client device based on the first user discontent score; and  
	[system logs and/or application logs may be analyzed to identify applications that frequently crash, have memory leaks, and/or cause other issues (0068); an indication of the identified fault may be provided to a user of the mobile device 104 in an instance in which a potential fault is identified from performance of device diagnostics on a mobile device (0069); indicia of performance characteristics of an application may comprise scores, ratings, or the like, and may, according to example embodiments, be provided to the mobile device (0067)]  As discussed above, regarding the specification disclosure as related to a user discontent score, “user discontent exhibited on the client device,” comprises any feature, factor, or variable (i.e., any measureable property or characteristic) observed on the client device - that may, at least in part, cause or exhibit user discontent with the client device. The Examiner asserts the disclosure as related to indicia of performance characteristics comprising scores and ratings and analyzing system logs to identify applications that frequently crash, have memory leaks, and/or cause other issues teaches or suggests identifying user discontent exhibited on the client device based on the first user discontent score. 
	wherein obtaining the first user discontent score using at least the first FSI sample, comprises: 	analyzing the first FSI sample [...], to obtain [...] output; and interpreting the [...] output, to derive the first user discontent score; wherein the first user discontent score represents the discontent of the first user; 
	Hurst discloses taking into account one or more user ratings [wherein ratings may be interpreted as scores] so that a user's relative satisfaction or frustration with their self-help experience prior to the call may be evaluated and taken into consideration when determining a customer service representative (0110), statistical 
	Hurst further discloses:
	[wherein obtaining the first user discontent score using at least the first FSI sample, comprises: 	analyzing the first FSI sample [...], to obtain [...] output; and interpreting the [...] output, to derive the first user discontent score; wherein the first user discontent score represents the discontent of the first user;] and wherein the first FSI sample comprises data associated with a degree of confidence, a probability, or a range	
	[Each of the fault profiles may, for example, comprise information regarding device configurations, such as installed applications, device settings, usage characteristics, or the like, which have been determined, such as based on the aggregated data discussed above, to either give rise to, or increase the probability of giving rise to, one or more device faults. Accordingly, such fault profiles may additionally comprise statistical information, such as a probability that a particular device configuration or a particular aspect of a device configuration would give rise to one or more particular faults (0063); assessing whether to escalate an issue to a customer service representative may alternatively or additionally be based at least in part on probability information (0090; see also 0092, 0093, 0098, 0104, 0137, 0138; see also 0139, 0141 discussing the probability of resolving at least one potential fault and comparing a score to a threshold); system logs and/or application logs may be analyzed to identify applications that frequently crash, have system logs and/or application logs may be analyzed to identify applications that frequently crash, have memory leaks, and/or cause other issues (0068); indicia of various application characteristics may be determined for applications loaded on a mobile device… indicia of performance characteristics of an application may comprise scores, ratings, or the like, and may, according to example embodiments, be provided to the mobile device (0067)] The Examiner interprets usage characteristics, application characteristics, and indicia of performance characteristics as comprising crashes, memory leaks, and/or other issues, and the Examiner interprets the disclosure as related to statistical information, such as a probability that a particular device configuration or a particular aspect of a device configuration would give rise to one or more particular faults and a score associated with indicia of performance characteristics based at least upon a first application profile [i.e., the first FSI sample] captured [i.e., extracted] for a mobile device as teaching or suggesting the limitations. Additionally, the Examiner notes the disclosure of Hurst is substantially similar to the disclosure of the instant specification, which states (emphasis added), “FSI may refer to real-time captured data representing a set of features (i.e., measurable properties or characteristics) pertinent to user dissatisfaction (or discontent) classification and/or regression. That is, each feature may refer to a factor (or variable) - observed on the client device - that may, at least in part, cause or exhibit user discontent with the client device (see instant specification at 0026; see also 0035-0036).
Hurst does not appear to explicitly recite an optimized learning model (OLM) in the context of the limitations. 
	Hurst further discloses:
	addressing the user discontent exhibited on the client device by performing one selected from a group consisting of: prompting a user of the client device with a customer support ticket, connecting the user of the client device with a customer support representative, prompting the user of the client device with a satisfaction survey, and prompting the user of the client device with recommendations directed to restoring client device performance,
	[reduce the occurrence of NFF returns by diagnosing and providing solutions for non-hardware issues affecting mobile device performance (0006); Where it is not possible to repair the device automatically using self-help tools, the system of some example embodiments will make recommendations to the user to escalate the session to a human expert that is potentially more capable of solving the problem (0008; see also 0099, 0105, 0106, 0108-0110, Fig. 14)]
	As discussed above, Hurst does not appear to teach or suggest the limitations in the context of an optimized learning model (OLM).
	However, Nieves — which is directed to systems and methods for receiving telemetry data from multiple computing devices, where the telemetry data indicates the occurrence of various events on each computing device — discloses (note Hurst does not appear to explicitly recite an optimized learning model (OLM)):
	wherein obtaining the first user discontent score using at least the first FSI sample, comprises: 	analyzing the first FSI sample using an optimized learning model (OLM), to obtain a learning model output; and interpreting the learning model output, to derive the first user discontent score; wherein the first user discontent score represents the discontent of the first user; and 
	analyzing the first FSI sample using an optimized learning model (OLM), to obtain a learning model output; and 
	[The machine learning module 136 may be used by the policy generator 134 to predict the cause of the burst of events. The policy generator 134 may use the machine learning module 136 to create the new policy 148 or select one of the stored policies 138 (0041, 0044, 0056); The server 104 may dynamically create a policy to throttle at least some types of events that are generated by the updated version of the particular software application (but not older versions). Thus, depending on the types of events that are being received, the application that is generating the events, and other data (e.g., included in the telemetry data 124 that is sent to the server 104), the machine learning module 136 may predict what is causing the high rate of events and enable the server 104 to create the new policy 148 to throttle the types of events that are being received most frequently (0056); the machine learning module 136 may be used to analyze the events 128 to determine which type(s) of events are causing the high event rate (0065)]
	interpreting the learning model output, to derive the first user discontent score
	[The event monitor 134 may include a machine learning module 136, the stored policies 138, event processing monitor 140, and a policy scorer 142 (0040); If the burst detection module 130 or the anomaly detection module 132 determines that the event rate satisfies (e.g., exceeds) a particular threshold, then the policy generator 134 may The policy scorer 142 may use the information determined by the event processing monitor 140 to create a score 152 (e.g., cloud fitness index (CFI)) for the current policy 126. The score 152 may indicate how effective the current policy 126 is in reducing the data 124 being received from the computing devices 102 relative to the rate at which the server 104 is capable of processing events (0042)] As such, the score created by the policy scorer is derived from the output of the machine learning module, and the score indicates how effective the current policy is [at reducing the scores associated with characteristics and indicia of performance characteristics observed on the client device that may, at least in part, cause or exhibit user discontent with the client device].
	Hurst teaches systems and methods for providing mobile device support services. Nieves teaches systems and methods for receiving telemetry data from multiple computing devices, where the telemetry data indicates the occurrence of various events on each computing device. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
Hurst and Nieves is that, while Hurst teaches some example embodiments may provide an intelligent learning ability to enable improved diagnostics on the basis of device status data collected from and diagnostics performed on mobile devices in the system (0062) Hurst does not appear to explicitly recite the use of machine learning. However, Nieves teaches the use of machine learning and deriving a score associated with event characteristics to indicate how effective the current policy is [at reducing the scores associated with characteristics and indicia of performance characteristics observed on the client device that may, at least in part, cause or exhibit user discontent with the client device].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features for receiving telemetry data from multiple computing devices, where the telemetry data indicates the occurrence of various events on each computing device (as taught by Nieves) with the system and method for providing mobile device support services (as taught by Hurst) in order to configure information handling systems for a specific user or specific use (Nieves 0002), wherein a variety of hardware and software components that may be configured to process, store, and communicate information and may include one or more computer systems, data storage systems, and networking systems (Nieves 0002), and to select or create a policy that instructs the multiple computing devices to throttle (e.g., stop sending now and send later) at least a portion of the telemetry data if the rate at which the telemetry data exceeds the capacity of the server to process the telemetry data (Nieves 0001), and provide proactive device monitoring to give mobile device Hurst 0006).
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of Nieves to Hurst would simply incorporate the known methods for receiving telemetry data from multiple computing devices, where the telemetry data indicates the occurrence of various events on each computing device as taught by Nieves with the known methods for providing mobile device support services as taught by Hurst in order to configure information handling systems for a specific user or specific use (Nieves 0002), wherein a variety of hardware and software components that may be configured to process, store, and communicate information and may include one or more computer systems, data storage systems, and networking systems (Nieves 0002), and to select or create a policy that instructs the multiple computing devices to throttle (e.g., stop sending now and send later) at least a portion of the telemetry data if the rate at which the telemetry data exceeds the capacity of the server to process the telemetry data (Nieves 0001), and provide proactive device monitoring to give mobile device users advance notice of and solutions for potential problems identified on their mobile devices (Hurst 0006).
	While Hurst teaches or suggests, analyzing the first FSI sample [...], to obtain [...] output; and interpreting the [...] output, to derive the first user discontent score, as discussed above, Hurst does not appear to explicitly recite an optimized learning model (OLM).
Achin — which is directed to systems and methods for second-order predictive data analysis — discloses (note the portion in italics is what has not explicitly been addressed):
	[Machine-learning techniques (e.g., supervised statistical-learning techniques) may be used to generate a predictive model from a dataset that includes previously recorded observations of at least two variables (0005); In some embodiments, the time interval of the time-series data is selected from a group consisting of the time intervals of the data sets (0020)]
	and wherein the method further comprises: prior to extracting the first FSI sample from the FSI: 
NOTE: Regarding the limitation of, “prior to extracting the first FSI sample from the FSI,” the Examiner notes any order of performing process steps is prima facie obvious in the absence of new or unexpected results (See MPEP 2144.04; see also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). The order of the step provides no patentable distinction over prior art and provides new or unexpected results. The Examiner notes when the first FSI sample is extracted from the FSI does not impact receiving an OLM update and adjusting the OLM. The limitations are interpreted as being met by prior art that teaches or suggests analyzing the first FSI sample after receiving the OLM update and using the adjusted OLM to obtain the learning model output
	
	Additionally, Hurst does not appear to explicitly teach or suggest: prior to extracting the first FSI sample from the FSI: 
	receiving an OLM update comprising a set of optimal learning model parameters and a set of optimal learning model hyper-parameters; and
	adjusting the OLM using the set of optimal learning model parameters and the set of optimal learning model hyper-parameters, to obtain an adjusted OLM, wherein the first FSI sample is instead analyzed using the adjusted OLM, to obtain the learning model output.  
Achin — which is directed to systems and methods for second-order predictive data analysis — discloses:
	[Machine-learning techniques (e.g., supervised statistical-learning techniques) may be used to generate a predictive model from a dataset that includes previously recorded observations of at least two variables (0005); In some embodiments, the time interval of the time-series data is selected from a group consisting of the time intervals of the data sets (0020)]
	prior to extracting the first FSI sample from the FSI: 
	receiving an OLM update comprising a set of optimal learning model parameters and a set of optimal learning model hyper-parameters; and
	adjusting the OLM using the set of optimal learning model parameters and the set of optimal learning model hyper-parameters, to obtain an adjusted OLM, wherein the first FSI sample is instead analyzed using the adjusted OLM, to obtain the learning model output.  
	[The model deployment engine 140 provides tools for deploying predictive models in operational environments (e.g., predictive models generated by exploration engine 110). (0105); Library 130 of predictive modeling techniques includes machine-executable templates encoding complete predictive modeling techniques. In some embodiments, a machine-executable template includes one or more predictive modeling algorithms, zero or more pre-processing steps suitable for use with the algorithm(s), and zero or more post-processing steps suitable for use with the algorithm(s). The algorithm(s), pre-processing steps, and/or post-processing steps may be parameterized. (0107); A template may encode, for machine execution, pre-processing steps, model-fitting steps, and/or post-processing steps suitable for use with the template's predictive modeling algorithm(s)...Examples of model-fitting steps include, without limitation, algorithm selection, parameter estimation, hyper-parameter tuning, scoring, diagnostics, etc (0108; see also 0150, 0161); In some embodiments, the model deployment engine also provides tools for monitoring and/or updating predictive models. System users may use the deployment engine 140 to deploy predictive models generated by exploration engine 110, to monitor the performance of such predictive models, and to update such models (e.g., based on new data or advancements in predictive modeling techniques) (0105; see also 0113, 0133, 0150, 0161, 0186, 0212, 0229)] The Examiner asserts the disclosure of prior art teaches or suggests analyzing the first FSI sample after receiving the OLM update and using the adjusted OLM to obtain the learning model output.
	Additionally, Achin discloses:
	wherein the first FSI sample comprises data associated with a degree of confidence, a probability, or a range.
	[a predictive modeling procedure for a prediction problem may be determined based on characteristics of the dataset corresponding to the prediction problem, characteristics of the variables in the dataset corresponding to the prediction problem, relationships between the variables in the dataset, and/or the subject matter of the prediction problem. Exploration engine 110 may include tools (e.g., statistical analysis tools) for analyzing datasets associated with prediction problems to determine the characteristics of the prediction problems, the datasets, the dataset variables, etc. (0140; see also 0144-0148); select a subset of the modeling procedures based on the suitability values. In some embodiments, exploration engine 110 selects the modeling procedures with suitability scores above a threshold suitability score. The threshold suitability score may be provided by a user or determined by exploration engine 110. In some embodiments, exploration engine 110 may adjust the threshold suitability score (0150); exploration engine 110 selects the modeling procedures with suitability scores within a specified range of the highest suitability score assigned to any of the modeling procedures for the prediction problem at issue. The range may be absolute (e.g., scores within S points of the highest score) or relative (e.g., scores within P% of the highest score). The range may be provided by a user or determined by exploration engine 110 (0151); The deductive rules may include, without limitation, the following: (1) if the prediction problem includes a categorical target variable, select only classification techniques for execution; (2) if numeric features of the dataset span vastly different magnitude ranges, select or prioritize techniques that provide normalization... the deductive rules may be updated, refined, or improved based on historical performance (0143); When a modeling technique is finished executing, the exploration engine 110 collects the results (step 438), which may include the fitted model and/or metrics of model fit for the corresponding data sample. Such metrics may include any metric that can be extracted from the underlying software components that perform the fitting, including, without limitation, Gini coefficient, r-squared, residual mean squared error, any variations thereof, etc. (0201); For the tested regression models, 39% of second-order models were less accurate than the corresponding first-order models, but no more than 10% worse according to the residual mean squared error measure of accuracy eliminates the worst-performing modeling techniques from consideration (e.g., based on the performance of the models they produced according to model fit metrics). Exploration engine 110 may determine which modeling techniques to eliminate using a suitable technique, including, without limitation, eliminating those that do not produce models that meet a minimum threshold value of a model fit metric, eliminating all modeling techniques except those that have produced models currently in the top fraction of all models produced, or eliminating any modeling techniques that have not produced models that are within a certain range of the top models (0202)]
	The difference between the combination of Hurst and Achin is that Achin teaches the limitations in the context of receiving an update comprising a set of model parameters and hyper-parameters and adjusting the model in the context of a machine learning model.
	Hurst teaches systems and methods for providing mobile device support services. Nieves teaches systems and methods for receiving telemetry data from multiple computing devices, where the telemetry data indicates the occurrence of various events on each computing device. Achin teaches systems and methods for second-order predictive data analysis. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of Achin to the combination of Hurst and Nieves would simply incorporate the known Achin and the known methods for receiving telemetry data from multiple computing devices, where the telemetry data indicates the occurrence of various events on each computing device as taught by Nieves with the known methods for providing mobile device support services as taught by Hurst in order to provide a tool that systematically and cost-effectively evaluates the space of potential predictive modeling techniques for prediction problems (Achin 0011).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features for second-order predictive data analysis (as taught by Achin) and the features for receiving telemetry data from multiple computing devices, where the telemetry data indicates the occurrence of various events on each computing device (as taught by Nieves) with the system and method for providing mobile device support services (as taught by Hurst) in order to provide a tool that systematically and cost-effectively evaluates the space of potential predictive modeling techniques for prediction problems (Achin 0011).
	
	Regarding claims 2 and 15, the combination of Hurst, Nieves, and Achin teaches the limitations of claims 1 and 14.
	Hurst further discloses: 
	wherein the FSI comprises [data] recorded over a chosen time window
	[an application profile may be determined, which may include the applications installed on the mobile device 104, configuration settings for installed applications, processor and/or memory usage of installed applications, crash logs, execution usage data, and/or the like. In this regard, an application profile may provide a snapshot of the applications installed on a mobile device 104 and/or a state thereof at a given point in time (0055); Hardware usage data may include a snapshot(s) of hardware usage illustrating a usage at one or more points in time and/or a usage trend illustrating usage over a period of time (0056); identification of malware or other poorly behaving application may, for example be made on the basis of a comparison of a change between two successive application profiles captured for a mobile device (e.g., an application profile captured before a problem was observed and an application profile captured after a problem was observed) (0068; see also 0055); a log of device events, such as may have been collected through monitoring device status over a period of time…an event log may set forth information about event types (e.g., setting change, installed application, forced device reboot, and/or the like), along with any available event details and a time/date at which the logged event occurred (0083); identify trending issues, such as poorly behaving and malicious applications, applications that frequently crash...device diagnostics may be performed on the basis of individual device datasets and/or aggregated data to identify potential faults, such as trending issues, poorly behaving applications, malicious applications (e.g., "malware"), conflicting applications and/or the like (0062)] The Examiner asserts that the disclosure above, as related to: hardware usage data may include a snapshot(s) of hardware usage illustrating a usage at one or more points in time and/or a usage trend illustrating usage over a period of time; an event log information about event types and a time/date at which the logged event occurred, and a comparison of a change between two successive application profiles captured for a mobile device (e.g., an application profile captured before a problem was observed and an application profile captured after a problem was observed) to identify potential faults, such as trending issues teaches or suggests [data] recorded over a chosen time window. It would be obvious to one of ordinary skill in the art that the data may comprise any type of data recorded over a chosen time window.	
	a number of client device crashes recorded [over a chosen time window], a number of […] device restarts recorded [over the chosen time window],
	[a variety of device status data may be captured through monitoring of the status of a mobile device… crash logs… a series of application profiles may be determined over time (0055); device diagnostics may be performed based on device status data, fault history data, and/or other data that may be collected by the mobile device support apparatus 102 from a plurality of mobile devices. In this regard, some example embodiments identify trending issues, such as poorly behaving and malicious applications, applications that frequently crash …aggregate device status data collected from a plurality of mobile devices and analyze the collected data to identify trends that may be used when performing device diagnostics on a particular mobile device (0062; see also 0065)]
	input device usage patterns [recorded over the chosen time window], 
	[The user interface 316 may be in communication with the processing circuitry 310 to receive an indication of a user input at the user interface 316 and/or to provide an audible, visual, mechanical or other output to the user. As such, the user interface 316 may include, for example, a keyboard, a mouse, a joystick, a display, a touch a log of device events, such as may have been collected through monitoring device status over a period of time…an event log may set forth information about event types (e.g., setting change, installed application, forced device reboot, and/or the like), along with any available event details and a time/date at which the logged event occurred (0083); device diagnostics may be performed on the basis of individual device datasets and/or aggregated data to identify potential faults, such as trending issues, poorly behaving applications, malicious applications (e.g., "malware"), conflicting applications and/or the like (0062)] The Examiner asserts the disclosure as related to receiving an indication of user input may be interpreted as receiving input device usage data. Additionally, the Examiner asserts the user input may be interpreted as event details associated with a log of device events. As such, the user input may be interpreted as input device usage associated with a log of device events, and the discussion of data recorded over a chosen time window and identifying potential faults, such as trending issues, applies here, as well. 
	[…] and computer processor usage [recorded over the chosen time window].  
	[Hardware usage data [including processor usage] may include a snapshot(s) of hardware usage illustrating a usage at one or more points in time and/or a usage trend illustrating usage over a period of time (0056); identify an application consuming excessive resources, such as network bandwidth, messaging, processing resources, memory resources, file system resources, and/or the like over time (0065)]
Hurst, application characteristics and indicia of performance characteristics (i.e., a feature, factor, or variable (i.e., any measureable property or characteristic) observed on the client device - that may, at least in part, cause or exhibit user discontent with the client device) may be associated with events, including crashes, crash frequency, processor usage, and events associated with frequent restarts. An event log records information about the event type and any available event details and a time/date stamp at which the event occurred. An application profile may provide a snapshot for the state of a mobile device at a given point in time.
A log of device events collected through monitoring device status over a period of time may be used to compare an application profile captured before a problem was observed and an application profile captured after a problem was observed [i.e., the Examiner asserts a snapshot at a point in time before a problem was observed and a snapshot at a point in time after a problem was observed may be interpreted as data recorded over a chosen time window] and identify trending issues, 
	While the disclosure of Hurst teaches data recorded over a period of time to identify potential faults, such as trending issues, particularly with respect to crashes, restarts, input device usage, and computer processor usage (as discussed above), and Hurst teaches rebooting the mobile device, powering down the mobile device (0079, 0101, 0113, 0132) and that the event type may be a forced device reboot (0083), Hurst does not appear to explicitly recite user-initiated restarts and operating system (OS) response time.
	However, Nieves discloses:
	[a server may receive a set of events from individual computing devices of a plurality of computing devices… The server may determine an event rate at which events are being received based at least in part on: the first set of events, the second set of events, and a time interval… The first computing device and the second computing device may each send one or more additional sets of events to the server in accordance with the policy (0001, 0006); The operations may include performing an analysis of at least the first set of events and the second set of events and creating, based on the analysis, a policy to reduce the event rate, and providing the policy to at least the first computing device and the second computing device (0028); The policy scorer 142 may use the information determined by the event processing monitor 140 to create a score (0042)]
	wherein the FSI comprises 
	a number of client device crashes recorded over a chosen time window, 
	a number of user-initiated client device restarts recorded over the chosen time window, 
	[The agent may periodically (e.g., at a predetermined time interval) or in response to a particular set of events (e.g., multiple restarts within a particular time interval, multiple crashes by a particular software application within a particular time interval, and the like), send the gathered data to the servers (e.g., cloud-based servers associated with the manufacturer). (0017); gather data associated with the computing device, such as…whether a blue screen of death (BSOD) occurred, how often an involuntary (e.g., non-user initiated) restart of the computing device has occurred, when the user selected (e.g., clicked on) a particular selection (e.g., to e.g., installation logs), memory dumps, application crashes, user interactions with the computing device 102(N) (e.g., a user opens a help application and performs a keyword search), user-initiated and uninitiated operating system restarts, and other events associated with the computing device 102(N) (0032; see also 0078)]
	input device usage patterns recorded over the chosen time window, and computer processor usage recorded over the chosen time window.  
	[gather data associated with the computing device, such as…when the user selected (e.g., clicked on) a particular selection (0016); user interactions with the computing device 102(N) (e.g., a user opens a help application and performs a keyword search), user-initiated and uninitiated operating system restarts, and other events associated with the computing device 102(N) (0032; see also 0078); The event processing monitor 140 may determine the usage of computing resources associated with the server 104, such as central processing unit (CPU) utilization, memory utilization, input/output (I/O) bandwidth, I/O utilization, errors/faults of the various modules in the event monitor  (0042; see also 0072, 0076); what responses the user has provided in response to the agent, a software application, or an operating system displaying a user interface in which the user can select one of multiple selections, and the like (0078)]
	operating system (OS) response time recorded over the chosen time window, 	[operating system logs (0078); if the computing device spends a large amount of time executing applications that make use of a hard drive or the main the manufacturer may send an offer to upgrade the hard drive from a mechanical drive to a solid-state drive (SSD) or purchase additional memory (0017)] The Examiner asserts this teaches or suggests that the feature set information comprises operating system response time.
	Additionally, regarding operating system response time with respect to a time period, as related to an event rate associated with a capacity to process data, Nieves provides an example of detecting that the current rate at which events are being received is close to the rate at which the servers can process the events, real-time event stream monitoring to detect in real-time when event bursts and/or anomalies are occurring and dynamically create or select a policy, based on the characteristics of the events, to push to computing devices, that causes the computing devices to behave in a way that is conducive to processing the data (e.g., rate at which events are being received is less than the event ingestion capacity) (0022, 0048); The cloud-based server may receive telemetry data, including multiple sets of events, from multiple computing devices. A burst detector may be used to detect when a burst of events has been received. A burst of events may be detected when an incoming event rate, e.g., number of events received within a particular time period, satisfies a particular threshold that is correlated to the capacity of the cloud-based server to process events (0044; see also 0025 and 0038 describing using an anomaly detection module to detect when the rate at which events are being received is greater than a predetermined threshold (e.g., within a predetermined amount or percentage of the rate at which the server can process incoming events) and throttling the sending of events)]  


	Regarding claims 5, 11, and 18, the combination of Hurst, Nieves, and Achin teaches the limitations of claims 1, 8, and 14.
	further comprising: 
	prior to receiving the OLM update: 
	extracting a second FSI sample from the FSI; 
	examining the second FSI sample, to detect a data anomaly therein; and 
	As discussed above, Hurst teaches an indication of the identified fault may be provided to a user of the mobile device 104 in an instance in which a potential fault is identified from performance of device diagnostics on a mobile device (0069); Hardware usage data may include a snapshot(s) of hardware usage illustrating a usage at one or more points in time and/or a usage trend illustrating usage over a period of time (0056); identification of malware or other poorly behaving application may, for example be made on the basis of a comparison of a change between two successive application profiles captured for a mobile device (e.g., an application profile captured before a problem was observed and an application profile captured after a problem was observed) (0068; see also 0055)] The Examiner asserts the disclosure as related to snapshots of hardware usage at one or more points in time and identifying a usage trend and a potential fault teaches or suggests extracting a second FSI sample from the FSI and examining the second FSI sample, to detect a data anomaly therein. The Examiner notes Nieves was not relied upon for teaching or of receiving an OLM update in claim 4. As such, the combination of Hurst and Nieves teaches or suggests prior to receiving the OLM update: extracting a second FSI sample from the FSI; examining the second FSI sample, to detect a data anomaly therein. 
	prompting, based on detecting the data anomaly, a user operating the client device with a satisfaction survey.  
	[a user may be prompted with a list of one or more identified solutions and may be asked to confirm that he or she wishes for an identified solution to be performed (0073)]
	Additionally and alternatively, regarding prompting, based on detecting the data anomaly, a user operating the client device with a satisfaction survey  
	As described by Hurst as related to escalating an issue to a support representative, Operation 1410 may comprise determining one or more predicted faults related to the mobile device based at least in part on the received status data (0102, Fig. 14). Operation 1430 may comprise causing support information to be provided to the mobile device (0104). Operation 1440 may comprise determining whether to escalate to a support session facilitated by a customer service representative (0105).The determination of whether to escalate may be based on the received device status data or the one or more determined potential faults, and, in another embodiment, the determination of whether to escalate may be made based at least in part on the user's level of sophistication or technical knowledge (0106).  Prior to the support session being initiated, one or more user ratings, such as user satisfactions ratings, of the support information accessed by the user may also be received as part of the device status data and used in the determination. In this way, a user's relative satisfaction or frustration with their self-help experience prior to the call may be evaluated and taken into consideration when determining a customer service representative (0110). As such, the determination of whether to escalate an issue to a customer service representative may be based on the potential fault [i.e., anomaly], and the determination may be made based on determining the level of sophistication or technical knowledge of the user, which may comprise the user providing one or more user ratings, such as user satisfactions ratings, of the support information [i.e., prompting, based on detecting the data anomaly, a user operating the client device with a satisfaction survey] so that a user's relative satisfaction or frustration with their self-help experience prior to the call may be evaluated and taken into consideration when determining a customer service representative. The Examiner asserts the disclosure teaches or suggests prompting, based on detecting the data anomaly, a user operating the client device with a satisfaction survey.
	The Examiner notes the limitations are recited in a manner in which the motivation and rationale discussed for claims 1, 8, and 14 applies here, as well.
	
	Regarding claims 6, 12, and 19, the combination of Hurst, Nieves, and Achin teaches the limitations of claims 5, 11, and 18.
	Hurst further discloses: 
	further comprising: 
	obtaining a completed satisfaction survey submitted by the user; 
	The Examiner asserts the limitation above is taught in addressing the substantially similar limitation of claims 5, 11, and 18 of, “prompting, based on detecting the data anomaly, a user operating the client device with a satisfaction survey,” wherein Prior to the support session being initiated, one or more user ratings, such as user satisfactions ratings, of the support information accessed by the user may also be received as part of the device status data and used in the determination. In this way, a user's relative satisfaction or frustration with their self-help experience prior to the call may be evaluated and taken into consideration when determining a customer service representative (0110).
	processing the completed satisfaction survey, to obtain a target label; generating a labeled FSI sample using the second FSI sample and the target label; and transmitting the labeled FSI sample to a user satisfaction service (USS), 
	[a customer service representative's experience level with resolving the one or more predicted faults or supporting a particular device configuration, as may be determined based on the received status data, may be taken into account. Other information, such as languages spoken, fault resolution times, fault resolution success rates, or customer feedback may also or alternatively be taken into account when determining a suitable customer service representative (0109)] 
	As described by Hurst, the one or more user ratings, such as user satisfactions ratings, of the support information accessed by the user may also be received as part of the device status data and used in the determination (0110) and a customer service representative's experience level with resolving the one or more predicted faults as may be determined based on the received status data, may be taken into account (0109).As see instant specification at 0030).
	Additionally, Achin further discloses:
	wherein the OLM update is received from the USS, at least in part, in response to transmission of the labeled FSI sample.  
	[The familial classifications of the modeling techniques may be assigned by a user (e.g., based on intuition and experience), assigned by a machine-learning classifier (e.g., based on processing steps common to the modeling techniques, data indicative of the results of applying different modeling techniques to the same or similar problems, etc.), or obtained from another suitable source (0116); if the prediction problem includes a categorical target variable, select only classification techniques for execution (0143; see also 0207, 0404, 0417, 0419)]
	The Examiner asserts the disclosure above teaches or suggests the broadest reasonable interpretation of the limitations, and teaches or suggests an example embodiment described by the specification (see instant specification at 0030).
	The Examiner notes the limitations are recited in a manner in which the motivation and rationale discussed for claims 1, 8, and 14 applies here, as well.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  






Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689